Taliaferro, J.
This case is before the Court on a motion to dismiss the appeal on the two grounds, viz:
1.That this court is without jurisdiction; the value of the cotton in dispute not exceeding three hundred dollars.
2.The order appealed from, being' an interlocutory judgment, not working an irreparable injury to the appellant, he had no right to appeal. We shall examine only the latter ground for dismissal.
Block Brothers sequestered four bales of cotton in possession of Phren & Co., alleging that they have a lien and privilege upon it for supplies furnished Barthe, a resident of St. Landry, to enable him to make a crop.
It seems that Barthe, who is styled defendant in this case, shipped these four bales of cotton to some one in New Orleans, who sold them to Phren & Co. The last-named party was allowed to release the sequestration by entering into bond for the forthcoming of the cotton. From the order authorizing the release of the cotton, the plaintiffs have appealed.
The court having no jurisdiction in personam, the defendant, Barthe, being a resident of the parish of St. Landry, the matter is merely a proceeding in rem. The sole matter being in regard to the right to the cotton. We regard Phren & Co. as properly the defendant, and as such he had the right to bond the cotton. We do not comprehend how the order allowing this party to bond the cotton can work them an irreparable injury. We should rather consider it an advantage, as it saves the expense of keeping, risk of fire, etc. It is but the substituting a bond for the return of the cotton, or the payment of the debt. 14 L. 591; 2 Rob. 395.
It is therefore ordered that the appeal be dismissed, at the costs of the appellants.